United States Court of Appeals
                      For the First Circuit


No. 08-1028

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                  JOSÉ DEL CARMEN CARDALES-LUNA,

                      Defendant, Appellant.




                           ERRATA SHEET


     The opinion of this Court issued on January 20, 2011, is
amended as follows:

     On the cover sheet replace "Germán A. Rieckehoff, Assistant
United States Attorney, with whom Rosa Emilia Rodríguez-Vélez,
United States Attorney, and Nelson Pérez-Sosa, Assistant United
States Attorney, were on brief, for appellee." with " Nelson Pérez-
Sosa, Assistant United States Attorney, with whom Rosa Emilia
Rodríguez-Vélez, United States Attorney, and Germán A. Rieckehoff,
Assistant United States Attorney, were on brief, for appellee."